Citation Nr: 1228423	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  06-36 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent disabling for posttraumatic stress disorder (PTSD) with depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to April 1970.  He is the recipient of, among other decorations, the Navy Commendation Medal with "V" device and the Combat Action Ribbon. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in St. Paul, Minnesota that granted the veteran's claim for service connection for PTSD with depression and assigned a 30 percent disability rating, effective September 12, 2005.

A July 2006 rating decision granted a higher initial evaluation of 50 percent disabling, effective September 12, 2005.  A March 2010 rating decision granted a higher initial evaluation of 70 percent disabling, effective September 12, 2005.  The Veteran continues his appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In November 2009, and again in May 2010, the Board remanded the Veteran's claim for further development.  Such development has been completed and associated with the claims file, and this matter is returned to the Board for further review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's PTSD has been assigned an initial rating of 70 percent disabling, effective September 12, 2005.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  The Veteran seeks a higher initial rating.

The Veteran's claim was remanded by the Board most recently in May 2010 so that copies of certain outstanding VA examination reports could be associated with the claims file.  Because all but one January 29, 2009 VA examination report remain outstanding, and there is no written notation as to the unavailability of these examination reports, unfortunately, the Board finds that another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

As outlined in the Board's prior remand, an April 2009 rating decision, March 2010 rating decision, and a March 2010 SSOC all reference VA examination reports that have not been associated with the claims file.  

The April 2009 rating decision references a February 2, 2009 VA examination report that may be relevant to the Veteran's claim, albeit it may have specifically related to his then-pending TDIU claim.  The January 29, 2009 VA examination report relating to the Veteran's PTSD claim has been associated with the claims file pursuant to the Board's remand directive.

The March 2010 rating decision and March 2010 SSOC reference a November 2007 "examination," although it is unclear whether this was a compensation and pension examination, and a December 2009 PTSD VA examination report, both of which remain outstanding.  Although that decision did not address the claim for a higher rating for PTSD with depression, it did consider a claim for a TDIU.  As noted above, the referenced January 2009 VA examination report relating to the Veteran' present PTSD rating claim has been associated with the claims file, and it appears that this is the same report as is referenced in the TDIU discussion.  Also, it appears that the reference in the March 2010 rating decision and SSOC to a January 12, 2009 VA examination report was merely a typographical error intended to read January 29, 2009 (i.e., there is no outstanding January 12, 2009 VA examination report).

The Board recognizes that the RO did obtain a November 2007 mental health care group counseling record.  However, it is unclear as to whether that is the same record that was earlier referred as the relevant "examination" in the RO's decisions.  The Board emphasizes that the previous remand instructed the RO that, if it was determined that any of these examination reports did not exist, were not available, or pertained to disabilities other than PTSD, this was to be noted in the claims file.  As no such explanations were offered with regard to the unaccounted for reports, the Board concludes that a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the outstanding VA examination reports referenced in the April 2009 RO decision, March 2010 RO decision, and the March 2010 SSOC and associate them with the claims file, to include as follows:  

a) A November 2007 "examination" (which may or may not be a compensation and pension examination);
b) a February 2, 2009 VA examination report (it is unclear whether this relates to the Veteran's PTSD or prior TDIU claim, but in any case, please associate this particular examination report with the claims file.
c) a December 2009 VA examination report specifically relating to the Veteran's PTSD rating claim.

If any of the above records are found to be unavailable, or pertain to disabilities other than PTSD, please document such in the claims file.

2.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


